105 So. 2d 379 (1958)
John E. GILBERT, Appellant,
v.
Betty A. GILBERT, Appellee.
No. 58-324.
District Court of Appeal of Florida. Third District.
September 30, 1958.
Smith & Carter, Miami, for appellant.
Rothenberg & Burris and I. Eric Leef, Miami Beach, for appellee.
HORTON, Judge.
The appellant husband filed suit for divorce against the appellee wife in the court below. The chancellor entered a temporary order awarding alimony and child support, as well as attorneys' fees, to the wife. This interlocutory appeal is from that order.
The appellant has challenged the temporary awards principally on the grounds that they are excessive and constitute an abuse of discretion by the chancellor. As has been said many times, the award of alimony and support, as well as attorneys' fees, is within the sound discretion of the trial judge, and where such an award or awards have been attacked as an abuse of discretion, the burden of clearly showing such abuse is upon the one who complains. See Lewis v. Lewis, Fla.App. 1958, 104 So. 2d 597. We are reluctant in the absence of a clear showing of an abuse of discretion by the trial judge to set aside his order and substitute our judgment for his. We cannot say in this instance with any degree of certainty that a clear showing of abuse of discretion has been made. However, it may be that upon a final hearing of this cause, when the chancellor has had an opportunity *380 to consider all of the factual circumstances of the parties, that this, being a temporary order, may be modified as those circumstances may permit or require.
Accordingly, the order appealed from is affirmed.
CARROLL, CHAS., C.J., and PEARSON, J., concur.